DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-3, 5-8, 12-15, 17-18, and 20 are rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2).
Claims 4, 9-11, 16, and 19 are rejected under 35 U.S.C. § 103.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claims 1 and 13 were objected to in the previous Office action because of minor informalities.  In view of the amendment submitted in conjunction with the Request for 

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 12-15, 17-18, and 20 are rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) as being anticipated by Yochai et al. (U.S. Patent Publication No. 2014/0089580).

Claims 1-3, 5-8, and 12
Regarding claim 1, Yochai discloses:
A method for recovering from a server failure, comprising: 
determination of disk failure and/or entire disk enclosure becoming unavailable)); 
performing a degraded mode read when a read request is directed to the inaccessible first server (Yochai: ¶ [0059] (handling of reading data from and writing data to an unavailable enclosure, while ensuring minimum degradation of the system's performance and preservation of data integrity));   
redirecting a write request to another server when the write request is directed to the inaccessible first server (Yochai: ¶ [0016]-[0020]; ¶ [0065]-[0068] (For write requests directed to an unavailable enclosure, RAID control unit 107 is configured using the spare storage space for storing the data received in the write request)); 
determining whether a wait time has elapsed since the determination of the first server to be inaccessible, wherein the wait time starts when the first server is determined to be inaccessible (Yochai: ¶ [0057] (“In some cases an entire disk enclosure can become unavailable. This situation may occur for example, as a consequence of an unexpected failure of a disk enclosure. In addition, a disk enclosure may become inoperable as a consequence of a preplanned maintenance operation.”); ¶ [0063] (“assuming that unavailability of the enclosure is related to the enclosure alone and the disks are not damaged, once the enclosure becomes available again, the disks in the enclosure become available as well. Therefore, it would be advantageous to avoid migration of the data, in a costly rebuild process, to alternative locations. At the same time it is necessary to handle events where data is destined to be read from or written to a disk located in the unavailable enclosure. Thus, in accordance with the presently disclosed subject matter, the rebuild process is delayed or inhibited.” The delay time for the rebuild process corresponds to the wait time in the claim.)); 
In the event of disk failure, RAID control unit 107 is further operable to execute a rebuild process. A rebuild process can be executed when one or more disks become unavailable (e.g. as a result of disk failure) and it is assumed that the disk will not be recovered in the near future.”); ¶ [0057] (“In some cases an entire disk enclosure can become unavailable. This situation may occur for example, as a consequence of an unexpected failure of a disk enclosure. In addition, a disk enclosure may become inoperable as a consequence of a preplanned maintenance operation.”); ¶ [0063] (“assuming that unavailability of the enclosure is related to the enclosure alone and the disks are not damaged, once the enclosure becomes available again, the disks in the enclosure become available as well. Therefore, it would be advantageous to avoid migration of the data, in a costly rebuild process, to alternative locations. At the same time it is necessary to handle events where data is destined to be read from or written to a disk located in the unavailable enclosure. Thus, in accordance with the presently disclosed subject matter, the rebuild process is delayed or inhibited.” The delay time for the rebuild process corresponds to the wait time in the claim.)),
 wherein before rebuilding:
each of the data blocks in the inaccessible first server is associated with a particular stripe of a first plurality of stripes, each stripe of the first plurality of stripes spans a different set of servers, and each different set of servers comprises at least two servers (Yochai: Figure 2; ¶ [0003] (“Fault tolerant data storage systems may store data across a plurality of disk drives and may include duplicate data, parity or other information that may be employed to reconstruct data if a drive fails.”); ¶ [0044] (The storage system comprises a plurality of storage devices constituting a physical storage space optionally distributed over one or more storage nodes.  A storage node corresponds to a server in the claim.); ¶ [0051]-[0055] (RAID groups can be built as a concatenation of stripes, with members of RAID groups allocated over various physical disks.  Since disks can be spread across multiple storage nodes, a stripe assigned to different disks can span a different set of nodes (servers) than other stripes.))); 
selecting a second server to replace the inaccessible first server (Yochai: ¶ [0056] (In the event of disk failure, RAID control unit 107 is further operable to execute a rebuild process.  A rebuild process can be executed when one or more disks become unavailable (e.g. as a result of disk failure) and it is assumed that the disk will not be recovered in the near future. In such cases, it is required to recover the data stored on the failing disk and place it in a different disk in the storage system. In a rebuild process, all the stripes, some of whose sections are located on a failed disk, are assigned with new stripes in other disks and their data is restored (with the help of the parity bits) and copied to the newly assigned stripes.)); and 
storing the rebuilt data blocks in the second server (Yochai: ¶ [0056] (In a rebuild process, all the stripes, some of whose sections are located on a failed disk, are assigned with new stripes in other disks and their data is restored (with the help of the parity bits) and copied to the newly assigned stripes.)), 
wherein after rebuilding:
each stripe of a second plurality of stripes comprises at least one data block in the second server, each stripe of the second plurality of stripes spans a different set of servers, and each different set of servers comprises at least two servers (Yochai: Figure 2; ¶ [0003] (“Fault tolerant data storage systems may store data across a plurality of disk drives and may include duplicate data, parity or other information that may be employed to reconstruct data if a drive fails.”); ¶ [0044] (The storage system comprises a plurality of storage devices constituting a physical storage space optionally distributed over one or more storage nodes.  A storage node corresponds to a server in the claim.); ¶ [0051]-[0056] (RAID groups can be built as a concatenation of stripes, with members of RAID groups allocated over various physical disks. In a rebuild process, all the stripes, some of whose sections are located on a failed disk, are assigned with new stripes in other disks and their data is restored (with the help of the parity bits) and copied to the newly assigned stripes.  Since disks can be spread across multiple storage nodes, a rebuilt stripe assigned to different disks can span a different set of nodes (servers).)). 

Regarding claim 2, Yochai discloses:
The method of claim 1, wherein the first server is determined to be inaccessible if a write access to the first server fails (Yochai: ¶ [0004]-[0005] (identifying in a stripe to be written to a given RAID group at least one section allocated to a disk in an unavailable enclosure responsive to a write request)). 

Regarding claim 3, Yochai discloses:
The method of claim 1, wherein the degraded mode read comprises: 
rebuilding a first data block in the inaccessible first server using stripe data blocks associated with the first data block, wherein each of the stripe data blocks is in a unique server different from the first server (Yochai: ¶ [0056] (In a rebuild process, all the stripes, some of whose sections are located on a failed disk, are assigned with new stripes in other disks and their data is restored (with the help of the parity bits) and copied to the newly assigned stripes.)); and 
Read requests are transmitted to a cache manager which determines whether the requested data is present in the cache and processes the request accordingly.)). 

Regarding claim 5, Yochai discloses:
The method of claim 3, wherein a read access request for the first data block is serviced by the read cache (Yochai: ¶ [0048]-[0049] (Read requests are transmitted to a cache manager which determines whether the requested data is present in the cache and processes the request accordingly.)). 

Regarding claim 6, Yochai discloses:
The method of claim 1, wherein redirecting the write request comprises redirecting the write request to another server associated with the data block to which the write request was intended (Yochai: ¶ [0016]-[0020]; ¶ [0065]-[0068] (For write requests directed to an unavailable enclosure, RAID control unit 107 is configured using the spare storage space for storing the data received in the write request)). 

Regarding claim 7, Yochai discloses:
The method of claim 1, wherein: 
a degraded mode read is performed for each read request directed to the inaccessible first server before the wait time elapses (Yochai: ¶ [0059] (handling of reading data from and writing data to an unavailable enclosure, while ensuring minimum degradation of the system's performance and preservation of data integrity); ¶ [0063] (delay of rebuild until enclosure and disk become available again, corresponding to the wait time in the claim while the enclosure/disks are unavailable)); and 
each write request directed to the inaccessible first server before the wait time elapses is redirected to another server (Yochai: ¶ [0016]-[0020]; ¶ [0065]-[0068] (For write requests directed to an unavailable enclosure, RAID control unit 107 is configured using the spare storage space for storing the data received in the write request); ); ¶ [0063] (delay of rebuild until enclosure and disk become available again, corresponding to the wait time in the claim while the enclosure/disks are unavailable)). 


Regarding claim 8, Yochai discloses:
The method of claim 1, wherein rebuilding the data blocks in the inaccessible first server comprises, for each of the data blocks in the inaccessible first server, using stripe data blocks associated with the each of the data blocks in the inaccessible first server to rebuild the each of the data blocks (Yochai: ¶ [0056] (In a rebuild process, all the stripes, some of whose sections are located on a failed disk, are assigned with new stripes in other disks and their data is restored (with the help of the parity bits) and copied to the newly assigned stripes.)). 

Regarding claim 12, Yochai discloses:
The method of claim 1, comprising: receiving a notification from the first server that the first server is online (Yochai: ¶ [0069]-[0070] (information received by RAID control unit 107 indicating that the enclosure is available (and recovered))); 
determining whether data in the first server is not corrupt; and when the data is determined to be not corrupt, moving any data block that had been written to another server In response to information received by RAID control unit 107 indicating that the enclosure is available (and recovered), RAID control unit 107 can copy the data from the temporary RAID group allocated in the spare storage space to the recovered enclosure.)). 

Claim 13
Regarding claim 13, Yochai discloses:
A system comprising a plurality of storage devices controlled by a plurality of servers, comprising: 
one or more processors configured to determine that a first server is inaccessible (Yochai: ¶ [0018] (the control layer is associated with at least one processor and is configured to manage allocation of data in case an enclosure becomes unavailable)), wherein: 
each of the data blocks in the inaccessible first server is associated with a particular stripe of a plurality of stripes, each stripe of the plurality of stripes spans a different set of servers, each different set of servers comprises at least two servers (Yochai: Figure 2; ¶ [0003] (“Fault tolerant data storage systems may store data across a plurality of disk drives and may include duplicate data, parity or other information that may be employed to reconstruct data if a drive fails.”); ¶ [0044] (The storage system comprises a plurality of storage devices constituting a physical storage space optionally distributed over one or more storage nodes.  A storage node corresponds to a server in the claim.); ¶ [0051]-[0055] (RAID groups can be built as a concatenation of stripes, with members of RAID groups allocated over various physical disks.  Since disks can be spread across multiple storage nodes, a stripe assigned to different disks can span a different set of nodes (servers) than other stripes.))); 
determination of disk failure and/or entire disk enclosure becoming unavailable)): 
the one or more processors are configured to: 
set the system to a degraded mode read for a read request to the first server (Yochai: ¶ [0059] (handling of reading data from and writing data to an unavailable enclosure, while ensuring minimum degradation of the system's performance and preservation of data integrity)); 
set the system to redirect a write request to the first server to other servers (Yochai: ¶ [0016]-[0020]; ¶ [0065]-[0068] (For write requests directed to an unavailable enclosure, RAID control unit 107 is configured using the spare storage space for storing the data received in the write request)); 
determine whether a wait time has elapsed since determination of the first server to be inaccessible (Yochai: ¶ [0057] (“In some cases an entire disk enclosure can become unavailable. This situation may occur for example, as a consequence of an unexpected failure of a disk enclosure. In addition, a disk enclosure may become inoperable as a consequence of a preplanned maintenance operation.”); ¶ [0063] (“assuming that unavailability of the enclosure is related to the enclosure alone and the disks are not damaged, once the enclosure becomes available again, the disks in the enclosure become available as well. Therefore, it would be advantageous to avoid migration of the data, in a costly rebuild process, to alternative locations. At the same time it is necessary to handle events where data is destined to be read from or written to a disk located in the unavailable enclosure. Thus, in accordance with the presently disclosed subject matter, the rebuild process is delayed or inhibited.” The delay time for the rebuild process corresponds to the wait time in the claim.)); and 

rebuild data blocks that are in the first server (Yochai: ¶ [0056] (“In the event of disk failure, RAID control unit 107 is further operable to execute a rebuild process. A rebuild process can be executed when one or more disks become unavailable (e.g. as a result of disk failure) and it is assumed that the disk will not be recovered in the near future.”); ¶ [0057] (“In some cases an entire disk enclosure can become unavailable. This situation may occur for example, as a consequence of an unexpected failure of a disk enclosure. In addition, a disk enclosure may become inoperable as a consequence of a preplanned maintenance operation.”); ¶ [0063] (“assuming that unavailability of the enclosure is related to the enclosure alone and the disks are not damaged, once the enclosure becomes available again, the disks in the enclosure become available as well. Therefore, it would be advantageous to avoid migration of the data, in a costly rebuild process, to alternative locations. At the same time it is necessary to handle events where data is destined to be read from or written to a disk located in the unavailable enclosure. Thus, in accordance with the presently disclosed subject matter, the rebuild process is delayed or inhibited.” The delay time for the rebuild process corresponds to the wait time in the claim.)); 
determine a second server to replace the first server (Yochai: ¶ [0056] (In the event of disk failure, RAID control unit 107 is further operable to execute a rebuild process.  A rebuild process can be executed when one or more disks become unavailable (e.g. as a result of disk failure) and it is assumed that the disk will not be recovered in the near future. In such cases, it is required to recover the data stored on the failing disk and place it in a different disk in the storage system. In a rebuild process, all the stripes, some of whose sections are located on a failed disk, are assigned with new stripes in other disks and their data is restored (with the help of the parity bits) and copied to the newly assigned stripes.)); and 
store the rebuilt data blocks in the second server (Yochai: ¶ [0056] (In a rebuild process, all the stripes, some of whose sections are located on a failed disk, are assigned with new stripes in other disks and their data is restored (with the help of the parity bits) and copied to the newly assigned stripes.)).

Claim 18
Regarding claim 18, Yochai discloses:
The system of claim 13, wherein rebuilding data blocks in the inaccessible first server comprises, for each of the data blocks in the first server, reading, by the one or more processors, stripe data blocks associated with the each of the data blocks in the first server to rebuild the each of the data blocks in the first server (Yochai: ¶ [0056] (In a rebuild process, all the stripes, some of whose sections are located on a failed disk, are assigned with new stripes in other disks and their data is restored (with the help of the parity bits) and copied to the newly assigned stripes.)). 

Claims 14-15, 17, and 20
Claims 14-15, 17, and 20 describe limitations for a system which are similar to the limitations for the methods in claims 2-3, 6, and 12, respectively, and are rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) for the same reasons as detailed above.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 9, and 16
Claims 4, 9, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Yochai et al. (U.S. Patent Publication No. 2014/0089580) in view of Ulrich et al. (U.S. Patent Publication No. 2002/0191311).

Claim 4
Regarding claim 4, Yochai does not explicitly disclose, but Ulrich teaches:
The method of claim 3, wherein the stripe data blocks are read in parallel (Ulrich: ¶ [0118] (By having the data striped across multiple drives, the data can be accessed faster because the slow process of retrieving data from disk is done in parallel, with multiple drives accessing their data at the same time.)). 

	Yochai teaches a rebuild process for a RAID group storage architecture (Yochai: Figure 2; ¶ [0050]-[0056]), but does not explicitly teach reading stripe data blocks in parallel.  Ulrich teaches that many data storage systems, typically relying on RAID, have data striped across multiple drives which allows the slow process of retrieving data from disk being done in parallel, with multiple drives accessing their data at the same time (Ulrich: ¶ [0118]).  It would have been 

Claim 9
Regarding claim 9, Yochai does not explicitly disclose, but Ulrich teaches:
The method of claim 8, comprising reading all of the stripe data blocks in parallel (Ulrich: ¶ [0118] (By having the data striped across multiple drives, the data can be accessed faster because the slow process of retrieving data from disk is done in parallel, with multiple drives accessing their data at the same time.)). 

	Yochai teaches a rebuild process for a RAID group storage architecture (Yochai: Figure 2; ¶ [0050]-[0056]), but does not explicitly teach reading stripe data blocks in parallel.  Ulrich teaches that many data storage systems, typically relying on RAID, have data striped across multiple drives which allows the slow process of retrieving data from disk being done in parallel, with multiple drives accessing their data at the same time (Ulrich: ¶ [0118]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize striping of data across multiple drives as taught by Ulrich in conjunction with the restoration techniques taught by Yochai.  One of ordinary skill in the art would be motivated to apply the teachings of Ulrich regarding striping of data across multiple drives in the system taught by Yochai in order for the data to be accessed faster (Ulrich: ¶ [0118]).

Claim 16
Claim 16 describes limitations for a system which are similar to the limitations for the method in claim 4, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.

Claims 10-11 and 19
Claims 10-11 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Yochai et al. (U.S. Patent Publication No. 2014/0089580) in view of Schirripa et al. (U.S. Patent No. 9,535,790).

Claim 10
Regarding claim 10, Yochai does not explicitly disclose, but Schirripa teaches:
The method of claim 1, comprising, when the first server is one of multiple servers that are inaccessible, prioritizing the data blocks, on the inaccessible first server, to be rebuilt (Schirripa: Col. 1, Lines 35-67 (certain high availability chunks at high risk of becoming lost (based on the effective redundancy value) receive relatively quicker reconstruction than low-availability chunks or other high availability chunks that are not at high risk of becoming lost)). 

Schirripa teaches a restoring chunks of a stripe when they become inaccessible based on an effective redundancy value determined for each stripe.  Certain high availability chunks at high risk of becoming lost (based on the effective redundancy value) receive relatively quicker reconstruction than low-availability chunks or other high availability chunks that are not at high 

Claim 11
Regarding claim 11, Yochai in view of Schirripa discloses:
The method of claim 10, wherein prioritizing comprises rebuilding first a data block that is most affected by the multiple servers that are inaccessible (Schirripa: Col. 1, Lines 35-67 (certain high availability chunks at high risk of becoming lost (based on the effective redundancy value) receive relatively quicker reconstruction than low-availability chunks or other high availability chunks that are not at high risk of becoming lost)). 

Claim 19
Claim 19 describes limitations for a system which are similar to the limitations for the method in claims 10 and 11, and is rejected under 35 U.S.C. § 103 for the same reasons as detailed above.


Response to Arguments
Applicant's arguments submitted in conjunction with the Request for Continued Examination (RCE) filed on April 20, 2021, with respect to the rejection of the claims under 35 U.S.C. § 102 and 35 U.S.C. § 103 have been fully considered but are not persuasive.  
Applicant states that the amended independent claims 1 and 13 are now allowable and that the rejections made in the previous Office action are now moot, but presents no reasoning as to how the amended claims differ from the prior art.  
The Examiner respectfully disagrees and maintains that Yochai teaches all of the limitations in the amended independent claims as detailed in the above rejections.  
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made.  Further, they do not show how the amendments avoid such references or objections.  Absent any such arguments, the claims remain rejected as detailed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113